BUNN, District Judge,
after stating the case as above, delivered the opinion of the court.
We think the conclusions of law found by the court are fully supported by the adjudged cases. The act of congress of June 3, 1856, constituted a conveyance in prsesenti of the lands in question to the state of Michigan. By that act the state of Michigan took the title to the lands, subject, of course, to be defeated by nonperformance of the conditions upon which the grant of lands was made. -Until there occurred a breach of these conditions subsequent, the title would remain in the state of Michigan, and a trespass upon the lands would be one for which an action would lie by the state; and, even though the conditions upon which the grant was made might never have been complied with, the title would not revert to the government until some action should be taken by the government or by congress declaring the forfeiture, *923and taking back the lands. No such action was taken by congress in ibis casi1 until after'the acts complained of were commit-led, and even then it does not appear that the act of congress included the lands in question. No one had a right to complain of the nonaction by the government in failing to declare a forfeiture and reinvest itself with the title to the lands; and, until it did so, the title remained in the state. As the record shows title out of i he government by an act conveying title in prmsenti from and after dune 3, 1856, it; was incumbent upon the plaintiff in error to show that it had declared a forfeiture, and reinvested itself with the title, before the time of the cutting of the timber in the winter of LX,88. This it has not done. The only attempt to show a reinvestment of title in the government is by the act of March 2, 1889 (25 Stat. 1008), passed a year after the trespass was committed by Salive: and that act dot's not. appear by its terms to cover the land in question. That act declared a forfeiture of lands coterminous with the uncompleted portion of the railroad, in aid of which (In grant of 1856 was made, and there is nothing in the record to show whether it covered these lands or not; so that there is no evidence that the government has ever resinned title to the lands from which the timber was cut. But, even if the act wen) broad enough to cover the lands in question, it would still appear that, when the cutting and removal of the timber was done, the title was in the state of Michigan, and might: always remain there. Moreover, there was no attempt on the part of congress to lake back more than the title to the lands, or in any way to invest itself with the right to sue for trespasses commit ted while the title was out of the government.
A construction was placed upon the act of June 3, 1856, by the supreme court in Iron Co. v. Cunningham, 155 U. S. 354, 15 Sup. Ct. 103, following the cast's of Schulenberg v. Harriman, 21 Wall. 44; U. S. v. Southern Pac. R. Co., 146 U. S. 570, 13 Sup. Ct. 152, and U. S. v. Northern Pac. R. Co., 152 U. S. 284, 14 Sup. Ct. 598. In the opening of the opinion by Mr. Justice Brewer, on page 371, 155 U. S., and page 103, 15 Sup. Ct., the court says:
•‘Till' act of .Tune 3, 18r»(>, was a grant in prsesenti; and when, by the filing of the map of definite location, tlie particular tracts were identified, the title to Those lands was vested in the state of Michigan, to he disposed of by ii in aid of the construction of a railroad between Ontonagon and the Wisconsin siate line. The lands were withdrawn from the public domain, and no longer open to settlement by individuals for pre-emption or other purposes. Although there was a provision for the forfeiture of the lauds if the road wits not completed within ten years; such provision was a condition subsequent, which could be enforced only by tiie original grantor, (.lie United Stall's; and until, in some appropriate method, it asserted its rigid of forfeit tire, the title remained in the state of Michigan or the corporations upon which, from time to time, it conferred the benefit of the grant.”
Ln Schulenberg v. Harriman, 21 Wall. 44, a similar act, passed on the same day, granting lands to the state of Wisconsin for similar purposes, was under consideration, and the same ruling was made. That case, like this, involved a contest over pine logs cut upon the land while held by the state, and it was held that the *924right of action was in the state or those holding under it. In the opinion of this court, the case at bar is properly ruled by that case., In that case it was held to be settled law that ho one can take advantage of the nonperformance of a condition subsequent annexed to an estate in fee but the grantor or his heirs, and, if they do not see fit to assert the right to enforce forfeiture on that ground, the title remains unimpaired in the grantee, and that, the title to the land remaining in the state, the lumber cut upon the land belonged to the state; that, while the timber was standing, it constituted part of the realty; being severed from the soil, its character was changed; it became personalty, but its title was not affected; it continued as previously the property of the owner of the land, and could be pursued wherever it was carried. The only doubt that could exist in regard to the case being ruled by Schulenberg v. Harriman is that in that case, although the conditions of the grant had been broken by a total failure to build the road, still no forfeiture had been declared by congress. But, as we have seen, the act declaring a forfeiture in the case at bar was passed a year after the cutting of the timber, and besides that the act does not profess to apply to all lands granted by the act of June, 1856, to the state of Michigan, but only to such portions of the land granted as were opposite to and coterminous with the uncompleted portion of any railroad to aid in the construction of which said lands were granted, the forfeiture was not declared until a year after the timber in question was severed from the land, and, according to the doctrine of the supreme court of the United States, became personal property belonging to the state.
We think, therefore, that the court below was right in holding that the cause of action did not belong to the plaintiff at the time of the commencement of the action, or at the time of the trial. The judgment of the circuit court is affirmed.